Citation Nr: 1424287	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  08-35 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected right foot plantar fasciitis, effective prior to March 7, 2014.

2.  Entitlement to an initial rating in excess of 20 percent for service-connected left foot plantar fasciitis, effective prior to March 7, 2014. 

3.  Entitlement to a rating in excess of 50 percent for service-connected bilateral plantar fasciitis, effective March 7, 2014. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran had active military service from February 1995 to May 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO, inter alia, granted service connection for right and left foot plantar fasciitis and assigned an initial 10 percent rating for each foot.  The Veteran filed a notice of disagreement (NOD) in October 2007, and the RO issued a statement of the case (SOC) in November 2008.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later that month. 

Because the Veteran has disagreed with the initial ratings assigned following the awards of service connection for right and left foot plantar fasciitis, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In December 2011, the Board granted initial 20 percent ratings each for the Veteran's service-connected right and left foot disabilities and remanded the claims for consideration of extra-schedular ratings.  The Veteran appealed the December 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  

In an April 2013 Memorandum Decision, the Court set aside the Board decision to the extent that the Board denied initial ratings in excess of 20 percent, and remanded the appeal for readjudication consistent with the decision.

In December 2013, the Board remanded the claims for additional development.  

In March 2014, the RO granted a 50 percent rating for bilateral plantar fasciitis, effective the date of a VA examination on March 7, 2014.  

Although the RO has granted a higher rating during the pendency of the appeal, inasmuch as higher ratings for these disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing all matters set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal is now being processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

In the December 2011 decision, the Board noted that claims for service connection for bilateral knee disabilities, to include as secondary to service-connected right and left foot plantar fasciitis, were raised by the record.  As such, the issues were referred to the RO for appropriate action.  The record does not reflect that the RO has addressed these issues.  Further, in an April 2014 statement, the Veteran raised the issue of service connection for bilateral ankle disorders including as secondary to the bilateral foot disorders.  Therefore, these claims are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  Prior to June 1, 2010, the Veteran's right foot and left foot plantar fasciitis were each manifested by moderate foot pain, aggravated under weight bearing, with swelling after extended use, an antalgic gait, and the need to bear weight on the balls of the feet; the Veteran was capable of ambulation without a support device and operation of an automobile, experienced mild limitations in performing chores, shopping, and exercise, and of performing some work.  

3.  As of June 1, 2010, the Veteran's right foot and left foot plantar fasciitis have each been manifested by more severe, sharp foot pain even without weight bearing with flare-up episodes; the Veteran has experienced severe limitations in walking and standing endurance, used a cane, and has been prevented or severely impaired in many activities including shopping and toileting, but has not lost all use of either foot.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent, each, for plantar fasciitis of the right and left feet, prior to June 1, 2010, are not met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013).  

2.  The criteria for a 30 percent, but no higher rating, each, for plantar fasciitis of the right and left feet, effective June 1, 2010, are met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

VA must notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  After a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi, 18 Vet. App. 112 (2004),

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this appeal, in a June 2007 pre-decision letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the ----claim for service connection for bilateral plantar fasciitis, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The September 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Following the Veteran's disagreement with the initial ratings, the RO provided the detailed rating criteria in a November 2008 SOC and in October 2010 and March 2014 SSOCs.  In a November 2008 substantive appeal, an April 2014 statement, and in briefs to the Board in November 2011 and April 2014, the Veteran and her representative described the severity of the disabilities, the level of functional impairment, and how these factors should be applied to the criteria.  Although adjudicative documents do not substitute for adequate notice, the Board finds that the Veteran had actual knowledge of the detailed requirements to substantiate claims for higher ratings.   

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, Social Security Administration disability examination records, and the reports of VA examinations in July 2007, January 2009, June 2010, and March 2014.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with any claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Rating Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). . However, where the question for consideration is entitlement to a higher initial rating assigned following the award of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

As the AOJ has already assigned staged ratings for the disabilities under consideration, the Board will consider the propriety of the ratings assigned at
  
When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction `with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Prior to March 7, 2014, the RO rated the Veteran's right and left foot disabilities by analogy to the criteria of Diagnostic Code 5284 for foot injuries.  This code provides for a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  See 38 C.F.R. § 4.71a, at Diagnostic Code 5284, Note.

Effective March 7, 2014, the RO assigned a single rating for the Veteran's combined bilateral foot disability under the criteria of Diagnostic Code 5276 for acquired flat foot.  A 50 percent rating is warranted for marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).  

On two occasions, medical examiners diagnosed pes cavus.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, warrants a 20 percent rating for unilateral involvement, and 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2013).

Other diagnostic codes for foot disorders are not applicable in this case as there are no observations or diagnoses of weak foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279-83 (2013).  


III. Analysis 

The Veteran served as a U.S. Air Force logistics specialist for food service activities and as a receptionist and event planner at a fitness center.  She received an honorable discharge for hardship but not medical reasons.  She contended in an October 2007 notice of disagreement, a November 2008 substantive appeal, and in an April 2014 statement that her bilateral foot disorder is more severe than is contemplated by the current ratings.  

Service treatment records show that the Veteran sought treatment in August 2000 for persistent left foot, heel, and ankle pain that prevented weight bearing and required the use of crutches.  A clinician diagnosed plantar fasciitis.  The symptoms persisted and also presented in the right foot.  In November 2004, a private foot and ankle specialist diagnosed bilateral plantar fasciitis and heel spur syndrome.  The Veteran remained qualified for deployment but was often placed on restricted duty.  In February and March 2005, the Veteran underwent surgical release procedures.  Private physicians also diagnosed Achilles tendinitis and bilateral capsulitis.  Although the Veteran was provided orthotic appliances, there was little improvement in the level of foot discomfort.  Military physicians continued to restrict the Veteran to sedentary duties with no physical training or extended standing or walking. 

In September 2006, the Veteran's commanding officer noted that all the Veteran's medical problems precluded deployment and made it difficult for her to carry out her responsibilities in a service command.  He recommended permanent assignment limitations or medical separation.  In October 2006, a medical evaluation board considered an unrelated respiratory disorder but did not address the foot disorders.  A physical evaluation board found the Veteran fit for further duty.  Ultimately, the Veteran requested and was granted a humanitarian discharge to care for a seriously ill relative. 

The RO received the Veteran's claim for service connection for bilateral plantar fasciitis in May 2007.  

In July 2007, a VA physician noted a review of the claims file and the Veteran's report of injuring her feet in about 1998 while pushing a pool table.  The Veteran reported current constant and severe foot pain whenever she bore weight.  She walked with weight balanced on her toes and reported that she could walk one block and stand for 20 minutes.  On examination, range of motion of the ankles was normal and pain free.  The physician noted mild bilateral pes planus with no malalignment or pronation and no pain on manipulation.  The physician noted no calluses, hallux valgus, pes cavus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones.  X-rays confirmed bilateral pes planus and plantar heel spurs.  

In September 2007, the RO granted service connection and assigned a 10 percent rating, each for plantar fasciitis of the right and left feet, as well as granted service connection and assigned a noncompensable rating, each, for right and left heel spurs with Achilles tendinitis.  Each award was made effective the day following the Veteran's discharge from active service.  

In an October 2007 notice of disagreement, the Veteran appealed only the ratings for plantar fasciitis and noted that her foot disability was more severe than contemplated in the ratings because she had been unable to obtain any form of employment other than an office job.  She reported that she experienced ankle swelling after extended time on her feet.  She noted in documents associated with a claim for state unemployment compensation that she applied for positions as a receptionist, rural mail carrier, hostess, and logistics administrator. 

In a November 2008 substantive appeal, the Veteran denied any flare-up episodes but reported that her foot pain was severe after prolonged activity. She denied any computer skills but also reported that she was taking on-line computer courses at a community college.  She noted that she was "hopeful to receive 20 percent on both feet."  

In January 2009, another VA physician noted a review of the claims file and the Veteran's reports of continued aching arch and heel pain on extended standing and walking.  The Veteran denied any flare-ups and reported that she was able to stand for only a few minutes and walk only a few yards, but the physician observed standing for 10 minutes and walking without problems down two hallways without difficulty.  The physician noted that orthotics were effective.  The physician noted no painful motion, swelling, stiffness, fatigability, or weakness.  On examination, the physician noted no arch present on weight bearing but also no misalignment, pronation, hammer toes, pes cavus, hallux valgus or rigidus, or nonunion or malunion of the foot bones.  The physician did note an antalgic gait with weight bearing over the great toe.  X-rays showed bilateral plantar calcaneal spurs.  The physician diagnosed mild bilateral flat feet with heel spurs and found that the disability imposed only mild limitations on chores, shopping, and exercise.  The physician concluded that the Veteran could perform sedentary employment.  In correspondence in May 2009, the Veteran objected to the physician's report of walking two hallways because she was forced to walk at a fast pace and was limping.  She reported that she now used a cane for support.  

In March 2009, the Veteran started regular treatment with a VA podiatry clinic. A VA podiatrist noted the history of surgery and injections with little relief.  On examination, the podiatrist noted flexible pes cavus with compensatory over pronation in gait and stance with normal range of motion but pain on palpation of both heels.  Neurological testing and muscle strength were normal.  X-rays showed no fractures.  The podiatrist diagnosed plantar fasciitis and pes cavus, recommended avoidance of impact exercises, and took measurements for new orthotics.   

In April 2009, the Veteran was examined by physicians for entitlement to Social Security Administration (SSA) disability benefits.  Two physicians in April 2009 noted some plantar tenderness but no swelling or redness.  Standing on toes and squatting were very limited, and ambulation was slow and cautious but stable due to the foot tenderness but no support device was necessary.  One physician noted "some impairment affecting her ability to perform normal daily tasks."  The other physician noted that the Veteran was able to drive short distances, dress, and bathe but barely cooks.  The physician noted that the Veteran's allegations were "partially credible."  In May 2009, SSA denied disability benefits, noting that although the Veteran was unable to perform her past jobs, the disorders did not prevent performing other work consistent with her age, education, and past experience.  

The Veteran sought reconsideration of the SSA decision and was examined by different physicians in July 2009.  Two physicians noted the same observations of the feet, gait, and non-use of support devices and also noted that the Veteran was able to use a computer for internet searches and cared for a seriously ill and demanding family member.  One physician noted that the Veteran was capable of "medium work."   On reconsideration, the SSA continued to deny disability benefits.  

On June 1, 2010, a VA physician noted a review of the claims file and the Veteran's report of worsening symptoms including sharp intermittent pain even when not weight bearing and occasional flare-up pain.  The Veteran reported no improvement with medication, injections, or orthotic appliances.  For the first time, the Veteran reported that she fell and injured her ankles three times during service in 2005-06 including while playing Frisbee with fellow airmen.  The Veteran reported difficulty shopping because of the amount of walking and difficulty rising from a seated position.  The Veteran reported able to stand for one hour but only walk for a few yards without leaning on something like a shopping cart.  On examination, the physician noted swelling and tenderness of the feet, mild ankle edema, but no painful motion or instability.   The Veteran walked with an antalgic gain with weight on the balls of the feet and used a cane for support.  The physician diagnosed bilateral plantar fasciitis and pes cavus but described the latter as the shifting of weight to the balls of the feet to avoid placing heels on the floor.  The physician found that the foot disability prevented exercise, sports, and recreation; imposed severe limitation of shopping and toileting; and imposed moderate limitation of chores.  There was no effect on traveling or driving. 

In December 2011, the Board granted a rating of 20 percent each for plantar fasciitis of the right and left feet, finding that the residuals of the foot disabilities were moderately severe because of the level of chronic pain, need for a cane, and limitations of mobility affecting several types of activity.  In February 2012, the RO executed the decision and granted a 20 percent rating for each foot, effective the day following discharge from active service.  Because the Veteran and her representative asserted that the foot disabilities imposed marked interference with employment, the Board remanded the claims for a referral for consideration of an extra-schedular rating.  On remand, the RO granting a total rating based on individual unemployability (TDIU), effective the day following discharge from active service.  

When the claimant expressly indicates intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor the Board has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative.  Hamilton v. Brown, 4 Vet. App. 528, 543 (1993); see also AB v. Brown, 6 Vet App. 35, 39 (1993).  Although the Veteran noted that she was "hopeful" for a rating of 20 percent for each foot, and although these ratings and a TDIU were granted, the Veteran appealed the decision on the rating to the Court, thus expressing a desire to continue the appeal. 

In April 2013, the Court set aside the Board's decision because the Board did not adequately explain why a higher rating for severe foot injuries was not warranted including consideration of the Veteran's employment history, additional functional loss due to pain, and the quantitative and qualitative effects of the disability on daily activities.  In December 2013, the Board remanded the claims in part to obtain a current examination.  As the Veteran previously indicated that she would be satisfied with a 20 percent rating but then appealed the decision to the Court, the Veteran implied that her disabilities had become more severe.  

In March 2014, a VA physician noted a review of the claims file and performed an examination.  The Veteran reported continued moderate constant foot pain, accentuated on use and not relieved by medication or orthotic appliances.  The Veteran continued to use a cane for all ambulation.  The Veteran continued to shift weight to the balls of the feet to avoid pressure on the heels, could not stand for more than 10 minutes, and had become more sedentary because she was unable to rise and move around more frequently.  The physician observed extreme tenderness of the plantar surfaces but no swelling, pronation, misaligned weight bearing, or marked deformities.  The physician did not observe metatarsalgia, weak foot, hammer toes, hallux valgus or rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones.  The physician noted range of motion of the bilateral ankles.  The reference used for zero degrees does not correspond with that used in the rating criteria.  Assuming that the physician used the vertical upward direction as zero, the measurements correspond to plantar flexion and dorsiflexion of the ankles approximately one-half of the normal range.  The physician noted that repetitive motion or significant flare-up episodes decreased the range by at least five degrees.  

In correspondence in April 2014, the Veteran disagreed with the scope of the examination and the assigned ratings because disabilities of the knees and ankles were secondary to the bilateral foot disabilities and were not considered.  As noted in the Introduction, the Board refers claims for service connection for the bilateral knees and ankles including as secondary to the bilateral plantar fasciitis disabilities for consideration by the AOJ.  

Considering the pertinent evidence in light of the above, the Board finds that initial ratings greater than 20 percent for the Veteran's service-connected right and left plantar fasciitis are not warranted prior to June 1, 2010, but that ratings of 30 percent but no higher are warranted for each foot, effective June 1, 2010, the date of a VA examination that demonstrated an increase in the severity of the disabilities.  

The most appropriate diagnostic code for application in this case is Diagnostic Code 5284 for foot injuries.  As the criteria do not include definitions for the terms "severe" or "moderately severe," it permits the broadest consideration of all the features of the disability that contribute to the overall level of impairment including application of the criteria of 38 C.F.R. §§ 4.40, 4.45 and DeLuca to account for the additional loss of function caused by pain.  Moreover, this Diagnostic Code is most favorable to the Veteran as it provides ratings of up to 40 percent for each foot in the most severe case of the complete loss of use of the foot.  

Diagnostic Code 5276 for acquired flat foot is potentially applicable because the Veteran has been diagnosed with pes planus that was confirmed on X-ray.  In March 2014, the RO assigned the single, 50 percent rating for bilateral disability under this Code. The Veteran does have extreme tenderness of the plantar surfaces and swelling on use, not improved with orthotic appliances.  However, it is less appropriate in this case, particularly at the higher scheduler ratings, because examiners have not found many other specified features such as marked deformity, pronation, and marked inward displacement.  Likewise, two examiners diagnosed pes cavus (claw foot or talipes).  However, this deformity of the foot was not observed by several other examiners.  Those that did diagnose pes cavus referred to the Veteran's practice of placing weight on the ball of the foot to avoid pressure on the heels.  Examiners did note tenderness of the plantar fascia and limitation of dorsiflexion of the ankle but not several other rating features of Diagnostic Code 5278 including hammer toes, dropped foot, painful callosities, or marked varus deformity.  

The Veteran is competent to provide lay evidence of her observable symptoms and level of dysfunction.  The Veteran's reports are credible when they were accepted without challenge by examiners and consistent with their observations and the pathology.  An exception is the Veteran's stated limitations in mobility expressed prior to the June 1, 2010 examination.  For example, the January 2009 VA examiner and the April and July 2009 SSA examiners found the statement only partially credible or observed a more robust level of mobility consistent with the Veteran's activities as the caretaker for a seriously ill family member.  Moreover, the Veteran asserted that she was unable to work because of the foot pain and had no computer skills, yet she applied for positions as a mail carrier and hostess for which some mobility is expected and attended college classes by computer.  This is not to say that the Veteran did not have limitations but only that the record and her statement suggest that the discomfort and immobility were not as severe as asserted.  

Prior to the VA examination on June 1, 2010, the Veteran's right and left bilateral plantar fasciitis and pes planus manifested with moderate foot pain, aggravated under weight bearing, with swelling after extended use, an antalgic gait, and the need to bear weight on the balls of the feet.  The Veteran did not report periods of flare-ups except when overusing the feet.  The Veteran was able to ambulate without a support device and operate an automobile.  The VA examiner in January 2009 found only mild limitations in performing chores, shopping, and exercise, and SSA examiners found that the Veteran was capable of "medium work" despite her disability.  Notwithstanding the Veteran's reports of little relief from orthotics, new devices were prescribed in March 2009.  Examiners all noted the presence of heel spurs.  Even though the heel condition is separately service connected and the rating is not on appeal, the Board considers the Veteran's awkward foot posture to avoid heel pain on weight bearing a feature of the overall foot disability on appeal.  Considering the observed and credible pain, gait, limitation of mobility, and interference with activates, the Board finds that the bilateral plantar fasciitis and pes planus is best evaluated as moderately severe, warranting a rating of 20 percent for each foot prior to June 1, 2010. 

However, as of June 1, 2010, the Veteran's right and left foot disabilities have manifested with more severe symptoms and limitations.  The Veteran reported sharp foot pain even without weight bearing and reported flare-up episodes.  The Veteran used a cane for all walking and standing, and her reports of very limited mobility were not challenged by the examiners in June 2010 or March 2014.  The new orthotics did not improve the level of function.  The VA examiner in June 2010 found significant limitations in many activities including shopping and toileting.  Therefore, considering the increase in severity of the Veteran's foot pain and greater limitations of activities and resolving all doubt in favor of the Veteran, the Board finds that the right and left foot disabilities are best evaluated as severe, warranting a rating of 30 percent for each foot effective June 1, 2010.  

A higher schedular rating of 40 percent under Diagnostic Code 5284 for loss of use of either foot is not warranted.  The Veteran still has had some use of both feet as she has been able to leave the home, drive for short distances, and shop to the extent that she remained able to live independently.  The Veteran is not bed ridden or wheelchair bound and has not lost the use of either foot.  

In assessing the severity of the Veteran's service-connected right and left foot disabilities, as indicated, the Board has considered her assertions regarding her foot symptoms-which she is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such assertions do not provide the sole basis for the ratings assigned.  As noted, the criteria needed to support higher ratings during the pertinent time periods largely require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the Veteran's assertions, while considered, are not considered more persuasive than the medical findings in this regard.

The above determinations are based upon application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point pertinent to this appeal has the Veteran's service-connected  right or left foot plantar fasciitis reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as 'governing norms.'  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1)  governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

The Board finds that the first Thun element is satisfied here.  The Veteran's service-connected bilateral plantar fasciitis and pes planus are manifested by signs and symptoms such as pain, antalgic gait, reduced walking and standing endurance and limitation and prevention of certain activities.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule because the schedule selected for application provides for adjectival categories that can encompass all manifestations including the complete loss of use of the feet.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with reach and overhead activities.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  The Board has applied the principles of in 38 C.F.R. § 4.40 and DeLuca to account for loss of function due to pain.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of this Veteran's functional loss.

Thus, with respect to each service-connected foot disability, the Board finds that the schedular criteria are adequate to rate the disability at all pertinent points.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the disability picture for each foot.  Significantly, there is no medical indication that the applicable criteria are otherwise inadequate to rate the disabilities on appeal.  Thus, although the Veteran has asserted that the foot disabilities under consideration have resulted in marked interference with employment, this question is not reached, as the Board finds that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board further notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Significantly, review of the record revealed that, in this case, in February 2012, the RO granted a TDIU, effective for the entire period of time since discharge from service, in part, because of mobility limitations.  The Veteran has not specifically asserted, nor does the record otherwise indicate, that she is actually rendered unemployable due solely to the service-connected foot disabilities under consideration.

For all the foregoing reasons, the Board concludes that the claims for an initial rating in excess of 20 percent, each, for plantar fasciitis of the right and left feet must be denied, but that a 30 percent rating for each foot, effective June 1, 2010, is warranted.  The Board has considered the applicability of the benefit-of-the doubt doctrine, but finds that no rating(s) higher than those noted above is/are assignable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

An initial rating in excess of 20 percent, each, for right foot and left foot plantar fasciitis prior to June 1, 2010, is denied.

A rating of 30 percent rating, each, for right foot and left foot plantar fasciitis, effective June 1, 2010, is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


